Citation Nr: 0125913	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  94-16 774	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for the residuals of a head 
injury.  




REPRESENTATION

Appellant represented by:	AMVETS






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1979 to November 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1992 rating decision of the RO.  

Before reaching the merits of the claim, the Board must 
address the jurisdictional question of whether new and 
material evidence has been submitted to reopen the claim of 
service connection for residuals from a head injury.  

Additionally, the veteran's representative appears to be 
making an additional claim that there was "clear and 
unmistakable" error in the March 1982 rating decision.  

This matter has not been developed for review by the Board 
and is referred to the RO for the appropriate action.  





FINDINGS OF FACT

1.  In a decision promulgated in March 1982, the RO denied 
the claim of service connection for claimed residuals of an 
in-service head injury; the veteran did not timely appeal 
from the determination.  

2.  New evidence, which bears directly and substantially on 
the veteran's claim of service connection for claimed 
residuals of an in-service head injury, and is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim, has been presented.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the claim of service connection for claimed 
residuals of an in-service head injury.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156(a), 3.303, 20.1100 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

The Board has considered this new legislation and regulation 
with regard to the issues of whether new and material 
evidence has been submitted.  The Board finds, given the 
favorable action taken hereinbelow, that no further 
assistance in developing the facts pertinent to the developed 
issues is required at this time.  

In a rating decision of March 1982, the RO denied the 
veteran's original claim of service connection for the 
residuals from a head injury.  The veteran did not file a 
timely appeal from that rating decision.  

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  

The Board notes that recent VCAA regulatory amendments change 
38 C.F.R. § 3.156(a) to the extent that they now expressly 
define "new" and "material" evidence; however, the 
effective date of these specific changes is August 29, 2001.  
66 Fed. Reg. 45, 620, 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  

Thus, the new regulations only apply prospectively to claims 
filed on or after August 29, 2001.  Because the veteran's 
claim was filed prior to August 29, 2001, the current appeal 
is decided under the more favorable old version of the 
regulations, as enumerated and analyzed above.  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The additional evidence submitted in an effort to reopen the 
claim of service connection for the residuals of an in-
service injury includes VA examination reports, as well as 
the veteran's testimony at his October 1993 personal hearing 
at the RO before a Hearing Officer.  

A May 1992 neurological evaluation shows that the veteran was 
evaluated for epilepsy.  An otherwise date illegible 1992 VA 
consultation record shows that the veteran complained of 
headaches, and that he sees a psychiatrist regularly.   
Additional medical evidence also shows that the veteran 
currently carries a diagnosis of schizophrenia and is in 
receipt of disability benefits from the Social Security 
Administration.  

This evidence is both new and material, in that it is neither 
cumulative nor redundant, and in that, either by itself, or 
in connection with the evidence previously assembled, it is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The above evidence is certainly new, as it was not of record 
at the time of the RO's February March 1982 decision and 
presents previously unconsidered information.  Furthermore, 
the evidence of his current epilepsy and headaches is 
material as it is probative of whether the veteran's has 
current residual disability of a claimed in-service head 
injury.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for claimed residuals of an in-service injury.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for claimed residuals of an in-
service head injury, the appeal to this extent is allowed, 
subject to further action as discussed hereinbelow  .




REMAND

Until recently, where the Board determined that the claimant 
had submitted new and material evidence, the claim was 
reopened and a determination was to be made as to whether, 
based upon all of the evidence of record in support of the 
claim, the claim as reopened was well grounded pursuant to 
38 U.S.C.A. § 5107(a).  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  

As noted hereinabove, there has been a significant change in 
the law during the pendency of this appeal.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107); 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  

The regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

The Board determines, given the facts in this case, that 
additional development needs to be conducted prior to further 
appellate consideration.  

As indicated hereinabove, it appears that the veteran is in 
receipt of Social Security disability benefits, however those 
records do not appear to be a part of the veteran's claims 
folder.  

The veteran's aforementioned psychiatric records also do not 
appear to be associated with his claims folder.  

Finally, once all indicated developmental action is complete, 
the RO should have the veteran scheduled for a VA examination 
with an opinion with respect to the claimed residuals of his 
in-service head injury.  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
the claimed residuals of the in-service 
head injury since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed residuals of an in-service head 
injury.  All indicated tests must be 
conducted. The claims folder and a copy 
of this REMAND must be made available to 
and reviewed by the examiners prior to 
the requested study.  The examiner should 
elicit from the veteran and record a 
complete clinical history referable to 
the claimed head injury residuals.  Based 
on his/her review of the case, the VA 
examiner should provide the following 
opinion as to the likelihood that the 
veteran has a current disability due the 
claimed head injury or other disease or 
injury that was incurred in or aggravated 
by his active service.  A complete 
rationale for any opinion expressed must 
be provided.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


